Exhibit 10.5

PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD

UNDER THE COMSTOCK RESOURCES, INC.

2009 LONG-TERM INCENTIVE PLAN

AGREEMENT made as of _________________, by and between Comstock Resources, Inc.,
a Nevada corporation (“Company”) and ______________ (“Award Recipient”):

WHEREAS, the Company maintains the Comstock Resources, Inc. 2009 Long-term
Incentive Plan (the “Plan”) under which the Compensation Committee of the Board
may, among other things, award performance units to employees of the Company;

WHEREAS, pursuant to the Plan, the Compensation Committee has awarded to the
Award Recipient performance-based restricted stock units of common stock of the
Company, conditioned upon the execution by the Company and the Award Recipient
of an Agreement setting forth all the terms and conditions applicable to such
award in accordance with the Plan;

THEREFORE, in consideration of the mutual promise(s) and covenant(s) contained
herein, it is hereby agreed as follows:

1.         AWARD OF PERFORMANCE UNITS.  Under the terms of the Plan, the
Compensation Committee has awarded to the Award Recipient a performance-based
restricted stock unit award (the “Units”) on ______________ (“Award Date”),
covering a target of                    shares of Stock, $.50 par value (the
“Target Award”), with a maximum payout of                    shares of Stock,
$.50 par value (the “Maximum Award”), subject to the terms, conditions, and
restrictions set forth in this Agreement.  The Units are credited to an unfunded
bookkeeping account maintained by the Company.  The holder of Units shall have
no rights as a stockholder, such as voting or dividend rights, except as set
forth in Section 2.

The shares subject to this restricted stock unit are not actual shares of Stock,
but a promise to deliver shares of Stock upon the Certification Dates set forth
below, to the extent earned through satisfaction of performance
requirements.  The shares of Stock delivered upon the first two Certification
Dates (Tranche 1 and Tranche 2) shall be shares of Restricted Stock subject to
vesting conditions set forth in Section 4.  

The Award Recipient must remain employed on each Certification Date, except as
provided in this paragraph, in order to receive delivery of shares equal to the
number of Units that become earned through satisfaction of the performance
conditions. If the Award Recipient terminates employment with the Company due to
Retirement, death or Disability during a performance period, the Units will be
earned on a pro rated basis based on the actual level of achievement of the TSR
goals, as certified by the Compensation Committee for the performance period,
and such earned Units shall be fully vested upon the Certification Date.  The
pro rata amount will be determined by multiplying the total number of Units
otherwise determined by a fraction, the numerator of which shall be the number
of complete months between January 1st of the year of employment termination and
the date of employment termination, and the denominator of which shall be
twelve. Shares of Stock will be distributed within five (5) business days after
the Certification Date.

The Units may be earned in three tranches, and are forfeited to the extent not
earned as of the Certification Date for each tranche.  The Units covered by each
tranche are as follows:

 

Certification Date

Target Award

 

Maximum Award

Tranche 1: _______________

 

 

 

Tranche 2: _______________

 

 

 

Tranche 3: _______________

 

 

 

 

 

 

 

 

2.          DIVIDEND EQUIVALENTS.  As long as Units are outstanding, on each
date that the Company pays a cash dividend to holders of common stock generally,
the Company shall credit to Award Recipient a additional number of whole Units
(the “Additional Units”) equal to the total number of Units and Additional Units
previously credited to Award Recipient multiplied by the dollar amount of the
cash dividend paid per share of Stock on such date, divided by the Fair Market
Value of a share of Stock on such date.  Only whole Units shall be credited and
any fractional Units resulting from such calculation shall be rounded down to
the nearest whole Unit.  A report showing the number of Additional Units
credited shall be sent to Award Recipient periodically.  The Additional Units so
credited shall be subject to the same terms and conditions as the Units to which
the Additional Units relate, and the Additional Units shall be forfeited if the
Units with respect to which the Additional Units were credited are forfeited.

3.          DETERMINATION OF EARNED UNITS.  At each Certification Date, the
number of Units that are earned shall be determined using the table found in
Appendix A and subject to the following provisions:

1

 

--------------------------------------------------------------------------------

(i)        Performance Periods. There are three (3) performance periods:  the
period commencing _____________ and ending on _______________; the period
commencing _____________ and ending on _________________; and the period
commencing ______________ and ending on ________________.  

(ii)       Performance Measures.  The Units earned shall be based on the
Company’s relative ranking of total shareholder return (“TSR”) among a group of
peer group companies (the “Peer Group”), as set forth on Appendix B; provided,
however that no Units are earned for any performance period that the Company
does not have a positive TSR. The relative ranking is measured over each
performance period and must be certified by the Compensation Committee on or
prior to the Certification Date in order for any portion of the Award to be
earned.  The Compensation Committee will determine in its sole discretion and
certify in accordance with the requirements of Section 162(m) of the Code the
extent, if any, to which the Units have been earned. The Committee may not
increase the number of Units that may be earned as a result of the Company’s TSR
performance.

(iii)      Peer Group.  The Peer Group companies are shown on Appendix B. A
company will be removed from the Peer Group if, during a performance period, it
ceases to have a class of equity securities that is both registered under the
Securities Exchange Act of 1934 and actively traded on a U.S. public securities
market. If a company is removed from the Peer Group, its TSR shall be calculated
by averaging its TSR over any completed years in the performance period and
excluding it from calculation for any incomplete years.

(iv)      Definition of TSR.   “TSR” as applied to a Peer Group company means
stock price appreciation from the beginning to the end of the performance
period, plus dividends and distributions made or declared (assuming such
dividends or distributions are reinvested in the common stock of the Peer Group
company) during the performance period, expressed as a percentage return.  The
stock price at the beginning and end of the performance periods will be the
closing price on the relevant date, adjusted for stock splits or similar changes
in capital structure.

4.          ISSUANCE OF STOCK FOR EARNED UNITS.  Shares of Stock shall be issued
for earned Units as follows:

(i)        Certification Dates for Tranche 1 and Tranche 2.        The Units
that are earned on the Certification Dates for Tranche 1 and Tranche 2 shall be
issued to the Award Recipient in the form of shares of Restricted Stock subject
to vesting as described in Section 5.  During the restriction period, the shares
of Restricted Stock are not transferable by the Award Recipient by means of
sale, assignment, exchange, pledge, or otherwise.  The certificate(s) evidencing
the award shall be registered on the Company's books in the name of the Award
Recipient as of the Certification Date.  Physical possession or custody of such
certificate(s) shall be retained by the Company until such time as they are
vested (i.e., the restriction period lapses).  While in its possession, the
Company reserves the right to place a legend on the certificate(s) restricting
the transferability of such certificate(s) and referring to the terms and
conditions (including forfeiture) approved by the Board and applicable to the
shares represented by the certificate(s).  During the restriction period, the
Award Recipient shall be entitled to all rights of a stockholder of the Company,
including the right to receive dividends with respect to such shares.  

(ii)       Certification Date for Tranche 3.        The Units that are earned on
the Certification Date for Tranche 3 shall be issued to the Award Recipient in
the form of unrestricted shares of Stock within five (5) business days after the
Certification Date.

5.          VESTING OF RESTRICTED STOCK. The shares of Restricted Stock issued
for Tranche 1 and Tranche 2 shall become fully vested if the Award Recipient
remains employed on ______________ (the “Vesting Date”).  If the Award Recipient
terminates employment with the Company due to Retirement, death or Disability
during the restriction period, the restricted stock award shall vest in full as
of the date of such termination. Upon termination of the Award Recipient’s
employment for any other reason prior to the Vesting Date, the Restricted Stock
will be forfeited.  The Award Recipient may designate a beneficiary(ies) to
receive the certificate representing that portion of the award vested upon
death.  The Award Recipient has the right to change such beneficiary designation
at will.  

6.          CHANGE IN CONTROL.  Upon a Change in Control, for any tranche of
Units for which the Certification Date has not occurred at such time, the number
of Units that may be earned for the performance period at the Maximum Award
level shall vest upon the effective time of the Change in Control. In the event
of a Change in Control of the Company during the restriction period for any
shares of Restricted Stock, the Restricted Stock award shall vest in full upon
the effective time of the Change in Control.

7.          WITHHOLDING TAXES.  The Company shall have the right to retain and
withhold from any payment the amount of taxes required by any government to be
withheld or otherwise deducted and paid with respect to such payment.  At its
discretion, the Company may require an Award Recipient receiving shares of Stock
to reimburse the Company for any such taxes required to be withheld by the
Company and withhold any distribution in whole or in part until the Company is
so reimbursed.  In lieu thereof, the Company shall have the right to withhold
from any other cash amounts due or to become due from the Company to the Award
Recipient an amount equal to such taxes required to be withheld by the Company
to reimburse the Company for any such taxes or

2

 

--------------------------------------------------------------------------------

retain and withhold a number of shares of Stock having a market value not less
than the amount of such taxes and cancel (in whole or in part) any such shares
so withheld in order to reimburse the Company for any such taxes.

8.          CLAW-BACK PROVISIONS.  In accordance with the Company’s claw-back
policies, in the event of an accounting restatement applicable to a performance
period due to material noncompliance with financial reporting requirements under
the federal securities laws, the Compensation Committee shall have the right to
seek to recover from any current or former executive at the vice president level
or above who received shares of Stock under this Agreement during the three-year
period preceding the date on which the Company is required to prepare an
accounting restatement, any excess compensation awarded as a result of the
misstatement.  The Company’s policy will be amended as required by final
Security and Exchange Commission regulations interpreting the provisions of the
Dodd-Frank Act, and as required by the listing standards of the New York Stock
Exchange.  Any amended policy will apply to this Agreement.

9.          ADMINISTRATION.  The Board shall have full authority and discretion
(subject only to the authority granted to the Compensation Committee under this
Award) to decide all matters relating to the administration and interpretation
of the Plan and this Agreement.  All such Board determinations shall be final,
conclusive, and binding upon the Company, the Award Recipient, and any and all
interested parties.

10.        NO RIGHT TO CONTINUED EMPLOYMENT.  Nothing in the Plan or this
Agreement shall confer on an Award Recipient any right to continue in the employ
of the Company or in any way affect the Company's right to terminate the Award
Recipient's employment without prior notice at any time for any reason.

11.        AMENDMENT(S).  This Agreement shall be subject to the terms of the
Plan as amended except that the award that is the subject of this Agreement may
not in any way be restricted or limited by any Plan amendment or termination
approved after the date of the award without the Award Recipient's written
consent.

12.        NON-TRANSFERABLE.  The Units may not be sold, assigned, transferred,
pledged or otherwise encumbered, whether voluntarily or involuntarily, by
operation of law or otherwise.  Any attempt to transfer, anticipate, alienate,
sell, assign, pledge or encumber the Units shall be void.

13.        COMPLIANCE WITH SECTIONS 162(M) AND 409A OF THE INTERNAL REVENUE
CODE.  Compensation attributable to the Award is intended to constitute
qualified performance-based compensation under Section 162(m) of the Code and
the regulations thereunder. This Award shall be construed and administered by
the Board in a manner consistent with this intent.  This Agreement will be
interpreted and applied so that the Award does not fail to meet, and is operated
as a “short term deferral” or a restricted stock grant which is exempt from, the
requirements of Section 409A of the Internal Revenue Code and the regulations
thereunder.

14.        FORCE AND EFFECT.  The various provisions of this Agreement are
severable in their entirety.  Any determination of invalidity or
unenforceability of any one provision shall have no effect on the continuing
force and effect of the remaining provisions.

15.        GOVERNING LAWS.  This Agreement shall be construed and enforced in
accordance with and governed by the laws of the State of Texas.

16.        SUCCESSORS.  This Agreement shall be binding upon and inure to the
benefit of the heirs and permitted successors and assigns of the respective
parties.

17.        NOTICES.  Unless waived by the Company, any notice to the Company
required under or relating to this Agreement shall be in writing and addressed
to:

Comstock Resources, Inc.

5300 Town and Country Blvd.

Suite 500

Frisco, TX 75034

Attention: President or Secretary;

or to such other address as the Company maintains as its principal executive
offices.

18.        ENTIRE AGREEMENT.  This Agreement and the Plan contain the entire
understanding of the parties and shall not be modified or amended except in
writing and duly signed by the parties.  In the event of any conflict between
the terms and provisions

3

 

--------------------------------------------------------------------------------

of this Agreement and those of the Plan, the terms and provisions of the Plan
including, without limitation, those with respect to powers of the Board, shall
prevail and be controlling.  Capitalized terms used herein not otherwise defined
shall have the meanings set forth in the Plan. No waiver by either party of any
default under this Agreement shall be deemed a waiver of any later default.  

IN WITNESS WHEREOF, the parties have signed this Agreement as of the date
hereof.  

 

COMSTOCK RESOURCES, INC.

 

 

 

 

 

 

By:

 

 

 

M. Jay Allison

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

4

 